DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 8, 2022.  Claims 1-15 are currently pending. Claims 1-5 and 15 are withdrawn from consideration as being drawn to non-elected claims. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on August 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the limitation “but wherein” lacks clarity. It is unclear what the Applicant’s intentions are with the limitation. It is unclear if this limitation is has to occur for the previous limitation, “wherein at least two of the sectoral elements, located in non-adjacent sectors of the code plate, are identical,” to exist or if these are two separate limitations not dependent upon each other. For examining purposes these limitations will exist as independent clauses/limitations. Please clarify. 
Also, claim 7 is unclear as to how the sectoral elements are defined. Since, there is not clear limitation describing how or what is in the sectoral elements, the Examiner will interpret as different sections of the code plate that contain a pattern of voids.
As well as, the limitation “a set of voids” in line 2 of the claim is unclear with respect to claim 6 in which claim 7 is dependent upon. Claim 6 defines “a void in the code plate”, then claim 7 states a set of voids. It is unclear if these voids are separate voids from the void in claim 6, or if the void in claim 6 is a set of voids as described in claim 7. For examining purposes the set of voids will be the void in claim 6. Please clarify. 
Claims 8 and 9 are rejected because of their dependency on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mogi (US 20020044064).
Re claim 6: Mogi teaches a position sensor for a valve (fig. 1, 4, 5 and 6), the position sensor comprising: a rotary encoder (fig. 4c, d); and a controller (51); wherein the rotary encoder (see fig. 1, 4c, d) comprises: a rotatable code plate (33) for coupling to a valve (2/3); and an optical detector module (36/37) comprising one or more optical detectors (37), wherein each optical detector (37) is aligned with a respective concentric circular arc around the rotatable code plate (33) and is configured to receive light passing through a void (34/46-50) in the code plate (33) when the code plate (33) is in any of a first set of angular positions and to be blocked by the code plate (33) from receiving light through the code plate (33) when the code plate is in any of a second set of angular positions (see fig. 4c, d, paragraph 41 and 42), wherein the controller (51) comprises: a memory (EPROM, paragraph 42); and control logic (58/52/53/61/63/64), wherein the control logic (58/52/53/61/63/64) is configured, when in a first state, to: receive a first set of time-varying output signals from the optical detector module (36/37) as the code plate rotates during a first time period; process the first set of time-varying output signals to determine, from the first set of time-varying output signals, a first position of the rotatable code plate (paragraph 42 and 47, steps 1 to 3); and store data representative of the first position of the rotatable code plate in the memory (EPROM) (paragraphs 42 and 47), and wherein the control logic (58/52/53/61/63/64) is configured, when in a second state, to: receive a second set of time-varying output signals from the optical detector module (36/37) as the code plate rotates during a second time period, after the first time period; and process i) the stored data representative of the first position of the rotatable code plate and ii) the second set of time-varying output signals, to determine, from the stored data and from the second set of time-varying output signals, a second position of the rotatable code plate (33) (paragraphs 42, 47 and 48, see fig. 4c, d, 5 and 6, angular position of the plate 33 is determined from stored first data and second data, the signal varies since the disk is being rotated).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (US 20020044064) in view of Ogiso et al. (JP 58123407).
Re claim 7: Mogi teaches a position sensor, wherein the rotatable code plate (33) is configured for rotation about an axis (see fig. 1 and 4c, d) and defines a set of voids (34/46-50) arranged along a set of one or more concentric circular arcs about the axis (see fig. 4c, d), wherein the voids (34/46-50) define an angle-dependent pattern (46-50) over the set of arcs (paragraphs 41 and 42, angle dependent patterns to provide angle position of plate and therefore the valve), the pattern (46-50) has non-adjacent sections that are identical (see fig. 4c, depending on how you break down the sections non-adjacent sections will be identical, a section defined by the one width of an aperture in arc 46, you can see on the left side in a non-adjacent section would be identical to a section on the right side of the plate 33), but wherein the pattern (46-50) is non-repeating over a single full rotation of the code plate (33) about the axis (see fig. 4c), but does not specifically teach the pattern comprising a plurality of distinct sectoral elements. Ogiso teaches wherein a rotatable code plate (34) is configured for rotation about an axis (33) and defines a set of voids (l/m, see fig. 4 or p/q/r, see fig. 6) arranged along a set of one or more concentric circular arcs about the axis (33), wherein the voids (l/m, see fig. 4 or p/q/r, see fig. 6) define an angle-dependent pattern over the set of arcs, the pattern comprising a plurality of distinct sectoral elements (A1-E1, fig. 4, A2-L2, fig. 6, see description page 2 of machine translation filed with IDS, angular intervals). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to define distinct sectoral elements in a similar manner as Ogiso with the voids forming concentric arcs in Mogi in order to more accurately define angular position of the valve with the non-repeating pattern of the voids providing for more accurate control of a valve. 
Re claim 8: Mogi as modified by Ogiso teaches a position sensor, wherein the control logic (Mogi, 58/52/53/61/63/64) is configured to enter the first state when the control logic is powered on or reset (Mogi, paragraph 42, 47 and 48), and is configured to enter the second state after storing the data representative of the first position in the memory (Mogi, EPROM, paragraphs 42, 47 and 48).
Re claim 9: Mogi as modified by Ogiso teaches a position sensor, wherein each of the first and second sets of time-varying output signals comprises one or more sequences of values, each sequence of values depending on the output of a respective optical detector (Mogi, see fig. 4c, each arc 46-50 has corresponding detector 37, Ogiso, see fig. 5) of the optical detector module (Mogi, 36/37, Ogiso, 35/36), and each value being representative of whether or not the respective optical detector is receiving light passing through the plane of the code plate at a respective moment in time, wherein at least one of the sequences of values in each of the first and second sets of time-varying output signals comprises at least two different values, each value corresponding to a different moment in time (Mogi, see fig. 1 and 4, paragraphs 41 and 42, Ogiso, see translation pages 1 and 2, fig. 4, 5 and 6).

9.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (US 20020044064) in view of Hsu et al. (US 20190251301).
Re claim 10: Mogi teaches the control logic (58/52/53/61/63/64) is configured, when in a first state, to: receive a first set of time-varying output signals from the optical detector module (36/37) as the code plate rotates during a first time period; process the first set of time-varying output signals to determine, from the first set of time-varying output signals, a first position of the rotatable code plate (paragraph 42 and 47, steps 1 to 3), but does not specifically teach wherein the control logic is configured to determine the first position from a predetermined set of positions, each corresponding to a respective range of angles of the code plate relative to the optical detector module. Hsu teaches wherein a control logic (220) is configured to determine a first position from a predetermined set of positions, each corresponding to a respective range of angles of the code plate relative to the optical detector module (paragraph 22 and 23). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine the first position of Mogi by using predetermined set of positions similar Hsu in order to ensure the first position is the correct initial position based on known information providing more accurate position measurements at later times. 
Re claim 11: Mogi as modified by Hsu teaches a position sensor, wherein the control logic (Mogi, 58/52/53/61/63/64, Hsu, 220) is configured to determine the first position by comparing one or more time series of values from the first set of output signals with stored data representing a set of different possible positions for the code plate, to identify a match between the one or more time series of values and the stored data (Hsu, paragraph 22 and 23).

Allowable Subject Matter
10.	Claim 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 12, the prior art of record individually or in combination fails to teach a position sensor as claimed in claims 11, 10 and 6 as claimed, more specifically in combination with wherein the control logic is configured to use a timer to perform a time-aware comparison of said one or more time series of values against the stored data.
In regards to claim 13, the prior art of record individually or in combination fails to teach a position sensor as claimed in claim 6 as claimed, more specifically in combination with wherein the control logic is configured, when in the second state, to maintain a value in the memory representative of a current position of the code plate, and is configured to detect changes in the second set of output signals and to advance the stored current position by one increment around a cycle of position values in response to each change of state in the second set of time-varying output signals.
In regards to claim 14, the prior art of record individually or in combination fail to teach a position sensor as claimed in claim 6 as claimed, more specifically in combination with wherein the control logic is configured, when in the second state, to received data representative of a target position for the code plate, and to process the received data and data representative of a current position of the code plate to determine whether to instruct a valve actuator to rotate clockwise or counterclockwise such that the code plate will rotate through a maximum of 180 degrees to reach the target position.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878